—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered July 1, 1992, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the fifth degree and sentencing her to five years’ probation, unanimously affirmed.
Contrary to defendant’s contention, the radio run providing a detailed description of an armed female suspect at a specified location, together with defendant’s appearance at that location, afforded the police at least the common-law right to make an inquiry of her (People v Lewis, 204 AD2d 253). Defendant’s subsequent action of reaching into her jacket with her right hand, which held a brown paper bag, upon making visual contact with the officer, provided an objective basis for the officer’s fear for his safety and justified the officer’s minimally intrusive act of immediately grabbing defendant’s right hand. This act caused the paper bag to fall to the ground, revealing its contents of 52 crack vials (see, People v Chin, 192 AD2d 413, lv denied 81 NY2d 1071). Under these circumstances, we find no basis to disturb the hearing court’s findings. Concur—Ellerin, J. P., Ross, Asch, Rubin and Williams, JJ.